Crew III, J.
(dissenting). I respectfully dissent. I agree with the majority that the jury was justified in finding malice from the fact that defendant Inserra Supermarkets, Inc. (hereinafter defendant) demanded payment of a sum of money which far exceeded that which plaintiff owed and that defendant threatened to call other customers and tell them that plaintiff was a thief. As the majority points out, however, tortious interference with a contract requires that the conduct be motivated solely by malice. Both plaintiff’s and defendant’s proof demonstrates that plaintiff was excluded from defendant’s stores because of defendant’s belief that plaintiff was stealing from defendant and was failing to afford defendant appropriate discounts offered by defendant Natsnax, Inc. in order to increase the amount of his commissions. Indeed, plaintiff acknowledged that he failed to give defendant credit for damaged goods but claimed that he meant to do so, a claim defendant obviously disbelieved. The evidence that defendant excluded plaintiff from its stores due to plaintiff’s perceived wrongdoing preponderates so greatly in defendant’s favor as to preclude a finding that defendant’s conduct was motivated solely by malice (see, Leibowitz v Szoverffy, 80 AD2d 692, 693, lv denied 53 NY2d 608). Accordingly, I would reverse and dismiss plaintiff’s cause of action for tortious interference with contract. Ordered that the resettled judgment is affirmed, with costs.